WATKINS, Judge.
ON RULE TO SHOW CAUSE
This is an appeal from an alimony judgment read, rendered and signed August 25, 1978. The defendant, Donald Guenoit, appealed, and the order for appeal was signed by the trial court on December 17, 1980.
This court, sua sponte, has ordered the defendant to show cause why the appeal should not be dismissed because it was not timely obtained.
Counsel for defendant-appellant takes the position that no notice of judgment in the trial court was ever given. The delay for taking an appeal had clearly expired at the time the appeal order was signed, if notice of judgment was given. LSA-C.C.P. arts. 1974, 2087, 2123.
We have carefully examined the record, and find that notice of the judgment appealed from was properly furnished all counsel of record on August 29, 1978.
Accordingly, we dismiss the appeal, as this court never acquired jurisdiction, the delay for taking an appeal having expired. The costs of the appeal are assessed against defendant.
APPEAL DISMISSED.